Citation Nr: 0604114	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  02-15 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to 
December 1970.  From July 1968 to July 1969, he served in the 
Republic of Vietnam.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of an April 2002 rating decision 
rendered by the Manchester, New Hampshire, Regional Office 
(RO) of the Department of Veterans Affairs (VA).   In June 
2003, the appellant testified at a hearing before a RO 
hearing officer.  A transcript of the hearing is associated 
with the claims folder.  

In April 2004, the Board issued a decision denying service 
connection for PTSD.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2004, the Court granted a motion 
vacating the April 2004 Board decision and remanded the case 
to the Board for further action.


FINDINGS OF FACT

1.  The appellant has PTSD due in part to the in-service 
stressor of being subjected to mortar attacks.

2.  The evidence corroborates that the appellant was 
subjected to mortar attacks in service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) and the implementing 
regulations are applicable to the matter decided herein.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claim 
for service connection for PTSD.  Therefore, no further 
development under the VCAA or the implementing regulations is 
required with respect to this matter.  


Evidentiary Background

The appellant contends that he currently suffers from PTSD 
resulting from his service in Vietnam.  In documents 
submitted in support of his claim, he named two specific 
stressors: a jeep accident in which appellant allegedly 
injured or killed several Vietnamese civilians, and the death 
in combat of his close friend R.J.S.  Subsequently, in his 
testimony before the RO's Decision Review Officer, appellant 
cited personal combat with the enemy as another service-
related stressor.

The appellant's service personnel and medical records are on 
file.  While serving in Vietnam, he served as a machinist 
with Co. A, 84th Engr Bn (Constr).  His personnel records 
show that he participated in the Vietnam Counter Offensive, 
Phase V, Vietnam Counter Offensive Phase VI, and "Tet 
69/Counter Offensive."  His personnel records also show that 
he was convicted by Special Court Martial of leaving the 
scene of an accident without providing his identity, for 
which he was fined the sum of $300.00; there is no mention of 
civilian injuries or fatalities.  The appellant's service 
medical record shows no diagnosis or treatment of a mental 
disorder during service.  While noting participation in 
several campaigns, the appellant's service personnel and 
medical records do not show indices of personal engagement in 
combat such as wounds or combat-related awards and 
decorations.

RO requested appellant's medical record from the VA Medical 
Center (VAMC) but was informed that there are no VAMC 
treatment records.

The appellant's counseling notes from the Vet Center are on 
file.  During treatment he reported that he came under 
frequent attack while riding "shotgun" for convoys, and 
during his last four months in Vietnam served in a small base 
camp known for being overrun by the enemy.  He reported that 
he was involved in counting the enemy dead after his bases 
were attacked.  As for specific traumatic events, appellant 
cited (1) the jeep accident in which some Vietnamese 
civilians were killed or injured, (2) having to count dead 
enemy bodies after attacks, and (3) the death of a close 
friend who was killed while "riding shotgun" on a convoy in 
appellant's absence.

Unit records provided by the U.S. Armed Services Center for 
Unit Research (USACRUR) show that R.J.S. was killed during a 
mortar attack on the base camp in May 1969.  The unit history 
for the period May through July 1969 shows that one soldier 
was killed and two wounded during that quarter; enemy 
activity was recorded as a "minor" rocket attack in which 
one soldier was killed and two wounded (the only casualties 
of the calendar quarter), a "light" mortar attack resulting 
in no casualties, and eight instances of sniper fire or 
mining activity which resulted in no casualties. 

A psychiatric evaluation of appellant was performed by Dr. 
P.E.E., a private psychiatrist, in February 2003. Dr. P.E.E. 
had the following documents available in conjunction with his 
examination: records from the Vet Center, appellant's DD-214, 
a copy of appellant's claimed in-service stressors, and a 
copy of the rating decision denying service connection for 
PTSD. Dr. P.E.E. described appellant's current symptoms, 
including nightmares related to Vietnam, difficulty 
concentrating, sense of failure, and avoidance of any stimuli 
reminiscent of Vietnam.  Dr. P.E.E. recorded appellant's 
personal history before and after military service in great 
detail, and recorded various stressors cited by appellant 
including the jeep accident, death of his friend R.J.S., and 
exposure to sniper and harassment fire.  He had recurrent 
nightmares about his exposure to enemy fire and the death of 
his friend.  Dr. P.E.E. diagnosed "severe/chronic post 
traumatic stress disorder" persistent since the appellant's 
Vietnam experiences.  

At his hearing before the RO's Decision Review Officer in 
June 2003, the appellant testified that he has nightmares and 
flashbacks about Vietnam, and that he tends to fly into rages 
(T. 2).  He stated that he experienced a "rash of fire 
fights" in base camp and that he was fired upon 
"constantly" while performing convoy escort duties (T. 2- 
3).  On one occasion, he witnessed an attack on the perimeter 
of the camp in which there was a confused firefight (T. 3).  
The appellant was not aware that he may have PTSD until he 
began attending anger management counseling at the Vet 
Center, which resulted in him being identified as possibly 
having PTSD (T. 3).

The appellant underwent a VA psychiatric evaluation in 
September 2003.  The examiner had the C-file available for 
review.  The examiner also had the opinion of Dr. P.E.E. 
available for review, and the VA examiner noted that Dr. 
P.E.E. had conducted his examination without the benefit of 
the complete file.  The VA examiner noted appellant's self-
reported history before, during, and after service in detail.   
The VA examiner noted appellant's bearing and demeanor in 
detail.  The appellant cited the same stressors to the VA 
examiner, jeep accident, death of his friend R.J.S., and 
exposure to incoming fire and ambushes on a regular basis.  
The VA examiner opined that appellant does not meet all the 
criteria for PTSD under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Ed. (DSM-IV) in 
that appellant fully meets criteria A and B, only partially 
meets criteria C and D, and fails to meet criteria E and F to 
any degree.


Legal Criteria  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005). 

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993). Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  In this case, there is a 
disagreement between two competent medical sources:  Dr. 
P.E.E., a psychiatrist in private practice, diagnosed 
appellant as having PTSD, while the VA medical examiner 
opined that appellant does not meet all the criteria for 
PTSD.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators. 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  
Guerrieri, supra. Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as the reasoning employed by the physicians and whether or 
not (and the extent to which) they reviewed prior clinical 
records and other evidence. Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).

In this case, both medical experts are credible and competent 
to diagnose mental disabilities.  The VA examiner is a 
psychologist, while Dr. P.E.E. is a psychiatrist; in most 
cases, a psychiatrist's opinion will carry more weight than 
that of a psychologist.  The VA examiner had the benefit of 
reviewing the entire claims file, including appellant's 
service record and the opinion of Dr. P.E.E., while Dr. 
P.E.E. had access to the VA treatment records and to 
appellant's DD-214, but not to appellant's entire service 
record.  Both experts conducted a personal examination of the 
appellant and provided detailed notes regarding appellant's 
observed demeanor.

Diagnosis of PTSD must comply with the criteria listed in 
DSM-IV. 38 C.F.R. § 4.125(a) (2005); Cohen v. Brown, 10 Vet. 
App. 128, 143.  It appears that both experts complied with 
the criteria of DSM-IV in formulating their respective 
conclusions, although they arrived at different diagnoses.

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen, 
153. VA can only reject such a diagnosis on a finding that 
the preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical determinations.  
Cohen, 143-144.

In this case, it appears that the VA examiner and Dr. P.E.E. 
both conducted complete and competent evaluations but arrived 
at different diagnoses.  Although Dr. P.E.E. did not have 
access to the entire claims file, he had sufficient 
information to render a competent diagnosis of appellant's 
current condition and the Board has no reason to dispute that 
diagnosis.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2005).  The Board accordingly accepts Dr. 
P.E.E.'s diagnosis of PTSD.

Just because a physician or other health care professional 
accepted the appellant's description of his active service 
experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Granting of service connection is 
predicated upon the outcome of the remaining two analytical 
steps.

The second element of service connection is credible 
supporting evidence that the claimed in-service stressor(s) 
occurred. The existence of an event alleged as a "stressor" 
that caused PTSD is an adjudicative, not a medical, 
determination. Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).

The appellant cites two specific stressors.  The first 
specific stressor was a jeep accident in which he allegedly 
ran into several Vietnamese civilians, hurting and possibly 
killing several, and subsequently fled the scene.  The second 
specific stressor was learning of the death in combat of his 
close friend, R.J.S.  In addition to these two specific 
stressors, appellant asserted in his testimony that he was in 
combat and that he was exposed into incoming rocket and 
mortar attacks as well as snipers.

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements: (1) a person must have been "exposed 
to a traumatic event" in which the person "experience, 
witnessed, or was confronted with an event or events that 
involved actual death or serious injury, or threat to the 
physical integrity of self or others," and (2) "the 
person's response must have involved intense fear, 
hopelessness, or horror."  Cohen, 141, citing DSM-IV.  The 
sufficiency of the stressor is a medical determination, and 
adjudicators may not render a determination on this point 
without independent medical evidence.  West (Carlton) v. 
Brown, 7 Vet. App. 70 (1994).

Neither the appellant's jeep accident nor the death of R.J.S. 
is based upon personal involvement in combat.  When, as here, 
the claimed stressors are not related to combat, the 
appellant's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the appellant's testimony or statements as to 
the occurrence of the claimed stressors.  See West (Carlton), 
76; Zarycki, 98.

In regard to the first specific claimed stressor (the jeep 
accident), the service record shows that appellant was tried 
by Special Court-Martial in July 1969 for wrongfully and 
unlawfully leaving the scene of an accident without making 
his identity known; appellant was fined $300.00.  The 
appellant contends that he suffers from guilt over the 
Vietnamese civilians that he claims to have hit with his 
jeep.  However, the charges do not mention any injuries or 
fatalities, and the lightness of the punishment is evidence 
that the claimed injuries or fatalities did not occur.  The 
objective evidence on file therefore does not substantiate 
appellant's account that the accident was psychologically 
stressful.  The Board notes that Dr. P.E.E. accepted 
appellant's version and did not have appellant's disciplinary 
record available when he conducted his evaluation; a medical 
professional's opinion based on a post-service examination of 
a veteran is not competent evidence that an in-service 
stressor occurred.  Cohen, 145.

In regard to the second claimed stressor (death of fellow 
soldier R.J.S.), records from USACRUR verify that R.J.S. was 
killed in action during a mortar attack on his base camp.  
The appellant's account is that he and R.J.S. were supposed 
to have performed convoy duty together, but appellant was 
kept at base doing other duties and R.J.S. was killed in 
appellant's absence when the convoy was ambushed.  This is 
contradicted by the USACRUR report, which shows that R.J.S. 
was not killed while riding convoy but rather in a mortar 
attack on the base camp.  By appellant's own account, he was 
not nearby when R.J.S. was killed.  The objective evidence on 
file accordingly does not verify appellant's version of the 
claimed stressor.  The Board notes that Dr. P.E.E. did not 
have the USACRUR report available for review when he 
conducted his own evaluation.

In addition to the two specific stressors discussed above, 
appellant asserted in his testimony that he engaged 
personally in combat.  A veteran's lay testimony, alone, is 
sufficient to verify a claimed in-service stressor if the 
claimed stressor is related to a veteran's personal episode 
of engagement in combat with the enemy.  However, a veteran's 
lay testimony alone is not sufficient to establish that he or 
she actually engaged in personal combat with the enemy; that 
factor must be established by objective, competent, and 
factual evidence of record.  VAOPGCPREC 12-99, p. 4 (October 
18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

In this case, USACRUR has provided the Operational Report- 
Lessons Learned document for appellant's unit for the period 
May through July 1969 (the period corresponding to the death 
of R.J.S.).  The report details "one minor stand-off" 
resulting in one U.S. dead and two wounded, which were the 
only casualties of that quarter.  A "light mortar attack" 
resulted in no casualties and minor damage.  There also were 
eight reportable incidents of sniper fire or mining, with no 
casualties and minor damage.  

Although the appellant did not receive an award indicative of 
his participation in combat, the Board finds that the record 
contains credible supporting evidence that his claimed 
inservice stressors of exposure to rocket attacks, mortar 
attacks and sniper fire.  The appellant's service personnel 
records show that he served with Company A of the 84th 
Engineering Battalion.  The records of this unit confirm that 
the appellant's unit was subjected to mortar and sniper 
attacks during his service in Vietnam and support the 
appellant's claim that he was likely subjected to sniper 
attacks while riding in convoys.  

While the record does not establish the appellant's personal 
engagement in combat, the Board does not need to reach a 
determination that the appellant himself actually served in 
combat.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court held that by requiring corroboration of every detail, 
including the appellant's personal participation, VA defined 
"corroboration" too narrowly.  Id. at 311.  In Suozzi, the 
Court found that a radio log, which showed that the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged 
inservice stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reaffirmed its holding in Suozzi.  In that case, 
the Court stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time that the attacks occurred corroborated 
his statement that he experienced such attacks personally, 
and thus his unit records were clearly credible evidence that 
the rocket attacks that he alleges occurred did, in fact, 
occur.  Id. at 128-129.

In light of the foregoing, the Board finds that the appellant 
has clearly satisfied the second element required for a grant 
of service connection for PTSD, i.e., credible supporting 
evidence that the claimed inservice stressor occurred.  

The final element of service connection is a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor(s).  This link is provided by 
Dr. P.E.E. who noted that the appellant continues to have 
repetitive intrusive nightmares about his exposure to 
harassment fire in Vietnam.  Dr. P.E.E. diagnosed PTSD 
related to the appellant's military service.  

In applying the benefit of the doubt doctrine, the Board 
finds that the evidence of record shows that the appellant 
has a current diagnosis of PTSD due to stressors that took 
place while he was serving in Vietnam.  Further, in light of 
the Court's decisions in Pentecost and Suozzi, the Board 
finds that the record contains credible supporting evidence 
that these reported inservice stressors actually occurred.  
Accordingly, the Board finds that service connection for PTSD 
is warranted.


ORDER

Service connection for PTSD is granted.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


